MCFADDEN, Judge,
concurring in judgment only.
I am inclined to read our Supreme Court’s decision in Galvin v. Galvin, 288 Ga. 125 (702 SE2d 155) (2010) to hold that OCGA § 19-6-15 (j) is applicable only to modification actions in which the *341movant has made the showing and sought the relief specified in that subsection and to find that the appellant had not done so. But I am in doubt.
Decided June 22, 2012.
Singleton & Singleton, Dwayne C. Singleton, Nicholas S. Granade, for appellant.
Thacker & Thacker, Louis C. Thacker, for appellee.
Because I concur in the judgment only, our decision today is not binding on the trial courts. Court of Appeals Rule 33 (a). I respectfully suggest that this issue merits further consideration by our Supreme Court.